Citation Nr: 0938303	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  08-00 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for lumbosacral 
strain (low back disability), currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Elizabeth M. Pesin, Law Clerk


INTRODUCTION

The Veteran served on active duty from June 1969 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his December 2008 statement, the Veteran asserted that he 
had been undergoing intermittent medical treatment for his 
low back disability from several private and VA physicians.  
Review of the Veteran's claims file reveals that it contains 
private treatment records only until June 2007 and no VA 
treatment records, other than numerous VA examinations with 
the last VA examination in September 2006, although there is 
a November 2006 addendum.  Thus, on remand, arrangements 
should be undertaken to obtain all additional records.  38 
U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c) (2008).

In his September 2007 statement, the Veteran asserted that he 
suffers from severe back pain, tingling and numbness in his 
right arm, and pain down the back of his right leg.  In his 
April 2009 statement, the Veteran stated that he cannot sit 
for more than 20 to 30 minutes or lie down without 
experiencing great difficulty getting up and moving.  He 
stated that his back injury currently results in arthritis in 
his back and hands.  He stated that his low back disability 
continuously gets worse. 

The Veteran also submitted an April 2009 statement from his 
wife.  She stated she has witnessed the agony that the 
Veteran suffers from his back and neck pain.  She indicated 
that sometimes he can only sit in a recliner or lie in bed.  
She further asserted that she has to help him out of a chair 
and bed, when he cannot raise himself up to do so.  

Because the Veteran's low back disability has apparently 
worsened since the September 2006 examination was conducted, 
VA is required to afford him a contemporaneous VA examination 
to assess the current nature, extent and severity of his back 
disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 
181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  
In doing so, the Board finds that the examiner must discuss 
whether it is at least as likely as not that his disc disease 
is related to his service-connected disability in light of 
the November 2006 addendum, which does not provide an 
adequate rationale for ruling out a relationship.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); 
Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( a medical 
examination report must contain not only clear conclusions 
with supporting data, but also a reasoned medical explanation 
connecting the two).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to 
identify names, addresses, and approximate 
dates of treatment for all health care 
providers, VA and private, who may possess 
additional records pertinent to his claim, 
including any additional records after 
June 2007, which may contain treatment 
reports regarding the Veteran's low back 
disability.  The RO shall, after 
contacting the Veteran and securing any 
necessary release forms, endeavor to 
obtain pertinent medical treatment records 
of the Veteran from his private and VA 
physicians from June 2007 to the present.  
All efforts to obtain these records must 
be documented in the claims file.  If any 
records cannot be obtained, it should be 
so stated, and the Veteran is to be 
informed of any records that could not be 
obtained.

2.  After associating all outstanding 
records with the claims folder, the RO 
should schedule the Veteran for an 
appropriate VA examination to determine 
the nature, extent, frequency and severity 
of any orthopedic and neurologic 
impairment related to the Veteran's back 
disability.  The claims folder should be 
made available to and reviewed by the 
examiner.

The examiner must state whether it is at 
least as likely as not that the Veteran's 
disc disease is related to or had its onset 
in service, to include as due to an in-
service injury.  The examiner must further 
state whether it is at least as likely as 
not that any disc disease is aggravated by 
the service-connected low back disability.

Thereafter, the examiner must identify all 
back orthopedic pathology found to be 
present.  The examiner should conduct all 
indicated tests and studies, to include 
range of motion studies expressed in 
degrees and in relation to normal range of 
motion, and should describe any pain, 
weakened movement, excess fatigability, and 
incoordination present.  To the extent 
possible, the examiner should express any 
functional loss in terms of additional 
degrees of limited motion of the Veteran's 
back.  

In addition, if possible, the examiner 
should state whether the back disability 
has been productive of any incapacitating 
episodes, which are defined as periods of 
acute signs and symptoms that require bed 
rest prescribed by a physician or treatment 
by a physician, and if so, the frequency 
and duration of those episodes.  

Further, the examiner should also discuss 
the nature and severity of any right or 
left-sided radiculopathy or neuropathy 
found to be present.  The examiner must 
also state whether the Veteran has bowel or 
bladder problems related to his low back 
disability.

The examiner must also indicate the impact 
the Veteran's low back disability has on 
his ability to secure or follow a 
substantially gainful occupation.

All findings and conclusions should be set 
forth in a legible report.

4.  Then readjudicate the appeal.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be provided with a Supplemental Statement 
of the Case, containing  notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

